Order entered December 15, 2022




                                      In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                               No. 05-22-00664-CV

                 IN THE MATTER OF J.H.D., A JUVENILE

               On Appeal from the 417th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 417-70487-2019

                                     ORDER

      Before the Court is appellant’s December 7, 2022 motion seeking a third

thirty-day extension of time to file his opening brief. We GRANT the motion

ONLY TO THE EXTENT that we extend the deadline to December 29, 2022.

We caution appellant that no further extension will be granted and failure to file a

brief on or before December 29, 2022 may result in dismissal of the appeal for

want of prosecution without further notice. See TEX. R. APP. P. 38.8(a)(1).


                                             /s/   BILL PEDERSEN, III
                                                   JUSTICE